Title: From Benjamin Franklin to Thomas Darling, 27 March 1747
From: Franklin, Benjamin
To: Darling, Thomas


Sir
Philada. March 27. 1747
There are, I am informed, Six Hands employed in blowing Glass; at first there were but two, who instructed the Rest. The two first Workmen were taken in as Partners by the Person who found Stock, and set up the Business, the others are Servants, therefore there are no Workmen to be engag’d here for you. They work seven Months in the Year, and ’tis said make 20 Pounds worth of Glass per Diem. The Furnace is made of Bricks of white Clay, and renew’d every Blast. The old Bricks are Pounded fine and mix’d with fresh Clay to make the new. The Pots are made of Clay found here; they are made by the Workmen, and often fail. Cotton Stone might possibly be of Service. The Furnace is about 12 foot long, 8 wide, 6 high, has no Grate, the Fire being made on its Floor. Cramer’s is a Furnace for Experiments only, therefore small. Its Grate melts not because of the fierce Draught of cold Air continually passing between the Bars. On each Side in the Furnace is a Bench or Bank of the same Materials with the Furnace, on which the Pots of Metal stand, 3 or 4 of a Side. I think the likeliest Way to get good Workmen from England, would be to invite them into Partnership. I suppose the Works might be compleated ready to go on, in a few Months. In England they get Salt by burning Kelp and Fern; they also buy foreign Potash. Our Works are now going, and as you propose to visit them this Spring, you will then have such an Opportunity of Satisfying your self in every Thing you want to know, as makes a more particular Answer to your Queries at this Time unnecessary. The Glasshouse is about 35 Miles beyond this City. I shall be glad to see you here, and am, with Respects to good Mr. Noyes and Family, Sir, Your humble Servant
B Franklin

Please to give the enclos’d with my humble Service, to Mr. President Clap.

 Addressed: To  Mr Thomas Darling  at the Revd Mr Noyes’s in  Newhaven  Free B Franklin
Endorsed: This Letter Received Apr 4[?] per Thos Darling      B: Franklen Letter      From Benj B Franklin To Thomas Darling